IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-93,452-03


                     EX PARTE JAMES MICHAEL FIELDS, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. B17234-0705-W3 IN THE 242ND DISTRICT COURT
                              FROM HALE COUNTY


   Per curiam. YEARY , J. filed a concurring opinion joined by KELLER, P.J. and SLAUGHTER, J.

                                             ORDER

       Applicant was convicted of aggravated sexual assault of a child and was sentenced to sixty

years’ imprisonment. The Seventh Court of Appeals affirmed his conviction. Fields v. State, No.

07-08-0454-CR (Tex. App.—Amarillo Feb. 25, 2010) (not designated for publication). Applicant

filed this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that trial counsel was ineffective for various reasons. Applicant also

contends that he is actually innocent due to new scientific evidence. Applicant has alleged facts that,

if true, might entitle him to relief. Strickland v. Washington, 466 U.S. 668 (1984); Ex parte

Elizondo, 947 S.W.2d 202 (Tex. Crim. App. 1996). Accordingly, the record should be developed.
                                                                                                       2

The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, §

3(d). The trial court shall order trial counsel to respond to Applicant’s claims. In developing the

record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects to

hold a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wants

to be represented by counsel, the trial court shall appoint counsel to represent him at the hearing.

See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall

immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court shall also making findings

of fact and conclusions of law as to whether Applicant has established that he is actually innocent.

The trial court may make any other findings and conclusions that it deems appropriate in response

to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: September 28, 2022
Do not publish